  Case 20-00831-NGH         Doc 43     Filed 03/17/21 Entered 03/17/21 16:07:23           Desc
                                           Page 1 of 1



Kathleen A. McCallister
Chapter 13 Trustee
P. O. Box 1150
Meridian ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com


                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO



 IN RE:                                                CHAPTER 13

 JOHN ROMANUS FREI, II                                 CASE NO. 20-00831-NGH
 DINA JEAN FREI,

             Debtor(s).

                            CERTIFICATE OF COMPLETION


       Kathleen A. McCallister, Chapter 13 Trustee in the above captioned matter, hereby
certifies that to the best of her knowledge, information and belief the above-named Debtor(s)
have hereby completed all payments due under the Chapter 13 Plan. The Trustee will file a Final
Report and Account when all checks issued in this case have cleared.


       The Trustee recommends that the Debtor(s) be granted a discharge pursuant to 11 U.S.C.
Section 1328(a).

Dated: March 17, 2021


 /s/ Kathleen McCallister
Kathleen McCallister, Trustee
Chapter 13 Trustee
